Case 19-12352 Doc 4 Filed 02/26/19 Page 1 of2

Fi|| in this information to identify your case:

Debtor 1

 

Midd|e Nam`e ast Na¢e

""=J ~`¢ g~ .,
Debtorz give §l" _ ,- irs ~,1
(Spouse, if flling) FirstName Middle Name LastName a § 3 § ”"'B 26 iii if: 33

District of

   

United States Bankruptcy Court for the: §
g Check if this is an
amended H|ing

Case number
(|f known)

 

 

 

Officia| Form 108
Statement of |ntention for lndividuals Filing Under Chapter 7 12/15

|f you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.
identify the creditor and the property that is collateral What do you intend to do with the property that Dld you claim the property
secures a debt? as exempt on Schedule C?
Creditors n Surrender the property. n No
name:
n Retain the property and redeem it. El Yes
' t` f
E;Spc;:§ylon o El Retain the property and enter into a
securing debt Reaffirmation Agreement.
n Retain the property and [exp|ain]:
Creditors El Surrender the property. El No
name:
cl Retain the property and redeem it. n Yes
. . f
:;;:Y;|on o m Retain the property and enter into a
securing debt Reaffirmation Agreement.
|;l Retain the property and [exp|ain]:
Creditors n Surrender the property. Cl No
name:
_ ' f n Retain the property and redeem it. El Yes
E;::Y;|on o El Retain the property and enter into a
Securing debt Reaffirmation Agreement.
cl Retain the property and [exp|ain]:
Creditors n Surrender the property. a No
name:
n Retain the property and redeem it. El Yes
` t` f
:;::Yy'on o l:l Retain the property and enter into a
securing debt: Reaflin'nation Agreement.
Cl Retain the property and [exp|ain]:

 

 

 

Ofticia| Form 108

Statement of intention for lndividua|s Filing Under Chapter 7

page 1

 

 

-123 52 DOC 4 Filed O2/26/19 Page 2 Of 2

§ase“qg
Debtor 1 i:[).,p "…QM BV Case number (If known)

lrst Name v Midcle Name Last Name /

m List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexpired personal property leases Wil| the lease be assumed?
Lessor's name: a No
El Y
Description of leased es
property:
Lessor's name: n No
El Y
Description of leased es
property:
Lessor’s name: n No
Description of leased n Yes
property:
Lessor's name: [| No
a Yes
Description of leased
property:
Lessor's name: n NO
Cl Yes
Description of leased
property:
Lessor's name: m No
El Yes
Description of leased
property:
Lessor's name: |;| No
El Yes
Description of leased
property:

 

 

m Sign Below

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that' ls subject to an unexpired lease.

x/Q/M%%\/X

 

Signature of Debtor 1 Signature of Debtor 2
Date 'Zz /3 l %/ z Date
MM/ DD / YYYY MM/ DD/ YYYY

Offlcial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

 

